McCLELLAN, J.
The act of February 25, 1889, establishing the Criminal Court of Pike county, and providing for appeals from that court to this, does not authorize us to review the conclusions of the judge of that court on the evidence adduced before him, a jury being waived. — Acts 1888-85, pp. 631-636; Wynn v. State, 87 Ala. 137. If, however, the facts put in evidence in a given case, or in respect to a particular matter, before the judge of that court, are free from conflict, and do not admit of adverse inferences or deductions, the action of the court in applying the law to those facts will be reviewed. In such case, the matter revised is a conclusion of law from undisputed facts, and not the finding *233o£ fact from tbe evidence adduced on tbe trial. — Skinner v. State, 87 Ala. 105; Hardy v. Ingram, 87 Ala. 544; Boyd v. State, Ante, p. 169.
The present case illustrates tbe foregoing proposition. Tbe offense charged was barred by tbe statute of limitations of one year, unless, as was claimed, tbe prosecution bad been commenced within tbe year, by tbe issuance of a warrant, as provided by section 3714 of tbe Code. There was no dispute as to whether a warrant for tbe arrest of tbe defendant, for tbe offense charged against him by tbe indictment under which this conviction was bad, was issued within a year from tbe commission of tbe offense; but tbe contention was,' that tbe issuance of tbe warrant did not have tbe effect of saving tbe prosecution from tbe bar of tbe statute; and this contention, manifestly, raised a question of law, which tbe lower court decided adversely to tbe defendant. We entertain no doubt of our right and duty to review this action under tbe principles adverted to above.
The evidence showed only tbe filing of a complaint before tbe judge of tbe County Court, charging defendant with tbe crime for which be was indicted beyond tbe year, tbe issuance by that officer of a warrant for tbe arrest of the defendant on that charge, and tbe return of tbe warrant “for an alias.” There was nothing tending to show that an alias was ever issued; that tbe defendant was ever arrested on, or appeared to answer that charge; that any other or further step or proceeding was taken in that behalf, or that tbe defendant was bound over to, or appeared in tbe Circuit Court, whence this indictment was certified, to answer that prosecution. On these uncontroverted facts, there was no connection between tbe prosecution instituted within tbe year by complaint and warrant in tbe County Court, and tbe prosecution instituted beyond tbe year by indictment in tbe Circuit Court; and tbe judge of tbe Criminal Court committed an error of law — not of fact — -in bolding tbe latter proceeding was a continuation of tbe former, in such manner as to bring tbe prosecution within tbe exception to the statute of limitations applicable to offenses of this grade. — Martin v. State, 79 Ala. 267.
Section 3832 of tbe Code, under which appellant was convicted, provides, that the failure or refusal of a party, who enters into a contract of service on confession of judgment, &c. “without a good and sufficient excuse,” to discharge and perform that contract, renders him guilty of a misdemeanor. *234The present indictment charges such failure or refusal, “without just cause or excuse;” audit is insisted that the demurrer, which proceeded on the ground that the indictment did not follow the statute in describing this purely statutory defense, should have been sustained. Section 4370 of the Code provides that: “Words used in a statute to define an offense need not be strictly pursued in the indictment; it is sufficient to use other words conveying the same meaning.” To our minds, the words employed in the indictment convey substantially the same meaning as those used to describe the offense in the statute; and we hold there was no error in overruling the demurrer.
Eor the error pointed out in reference to the statute of limitations, the judgment of the Criminal Court is reversed, and the cause remanded.